HAWTHORNE, Justice.
The appellants, William J. O’Brien and Margaret O’Brien, did not appear at the time set for argument of this appeal in this court and did not file a brief in support of their appeal. It is well settled that under these circumstances the appeal will be dismissed. Core Bros. v. F. J. J. Sloat Dredging Co., 220 La. 169, 55 So.2d 904, and authorities therein cited; Bailey v. Bowans, 219 La. 471, 53 So.2d 237; Chatelain v. Besnard, 219 La. 488, 53 So.2d 243; Nungesser v. Railway Exp. Agency, Inc., 220 La. 277, 56 So.2d 422; Henderson v. Life & Cas. Ins. Co. of Tennessee, 222 La. 175, 62 So.2d 264; Peace v. Love, 223 La. 772, 66 So.2d 803.
It is ordered that the appeal be dismissed.